NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10210

                Plaintiff-Appellee,
                                                D.C. No. 3:11-cr-08095-JAT-1
 v.

TRAVIS LAFEL ZAH,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Travis Lafel Zah appeals from the district court’s order revoking supervised

release and imposing a 24-month sentence, to be followed by 12 months of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm in

part and remand in part.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Zah first contends that the district court impermissibly imposed the 24-

month sentence, which the court ordered to run consecutively to his state sentence,

in order to punish him for the state crime he committed while on supervised

release. We review for plain error, see United States v. Miqbel, 444 F.3d 1173,

1176 (9th Cir. 2006), and conclude that there is none. The record reflects that the

district court properly based the sentence on Zah’s poor history on supervision and

the close relationship between the original offense and the violation conduct, both

of which involved the same victim. See United States v. Simtob, 485 F.3d 1058,

1062-63 (9th Cir. 2007).

      Zah also challenges a special condition of supervised release (“Special

Condition 5”), alleging that it impermissibly infringes on his right to associate with

his children. Before a district court imposes a supervised release condition that

implicates a “particularly significant liberty interest,” it must justify the condition

by making “special findings on the record supported by evidence in the record.”

United States v. Wolf Child, 699 F.3d 1082, 1087 (9th Cir. 2012). The government

concedes, and we agree, that the court did not do so here. However, we disagree

with the government that the district court must strike the condition. Given the

circumstances of this case, there may be valid reasons to require the probation

officer’s approval before Zah can contact the children he shared with the victim, or

any other member of the victim’s family. Thus, we remand for the district court to


                                           2                                     19-10210
determine whether to strike the condition, modify it to exclude Zah’s children, or

reimpose it. If the court reimposes the condition, it must explain on the record why

the condition is necessary for deterrence, protection of the public, or rehabilitation,

and involves no greater deprivation of liberty than reasonably necessary. See id.

      In light of this disposition, we do not reach Zah’s remaining challenges to

Special Condition 5.

      AFFIRMED in part; REMANDED in part.




                                           3                                    19-10210